DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	That the amendment to the claim languages filed on 7/19/22 has been fully considered and made of record.  Claims 2-7 are now pending of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: that the amendment to the claims filed on 7/19/22 has been fully considered and such changes has overcome the previous claim objection and place the appl. in condition for allowance.  Further, the best prior art to Asai (US 20170301470) discloses the substantial method invention of the present invention, however Asai does not teach the specific method limitation of: “forming an oxidized region at an end portion in the second direction of each of the internal electrodes of the multi-layer unit on which the side margin is formed”  in combination w/ the rest of the limitation as set forth in details in the claims (see claim 2 as amended).  Accordingly, claims 2-7 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
mt